DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 271, 272, 273, and 279, mentioned in the Specification, paragraphs [0042]; [0045]; and [0046].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: a distributor plate comprising a plurality o to 45o relative to a plane defined by at least one interface between the one or more solids inlet conduits and the solids volume, as recited in claim 1.
Regarding claims 12-20, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: introducing a liquid feed into a plurality of concave volumes in at least one distributor plate, the plurality of concave volumes being arranged around each of the one or more solids inlet conduits, each concave volume comprising one or more orifices, the one or more orifices providing fluid communication between the plurality of concave volumes and the solids volume via a plurality of exit surfaces; and passing the liquid feed through the one or more orifices into the solids volume, at least a portion of the liquid feed impinging on the cone formed by the solid particles, as recited in claim 20.
The reference Schutte (US 2,482,140), which is considered the closest prior art of record, discloses a distribution apparatus for a moving bed reactor, comprising: a solids inlet conduit (14) in solids flow communication with a solids volume (18) in a moving bed reactor (10), the solids inlet conduit (14) having a smaller characteristic width than a width of the solids volume at an interface between the solids inlet conduit and the solids volume (see col. 2, lines 35-56; Fig. 1); and a distributor (24) comprising . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774